Exhibit 10.6

AMENDMENT

TO

MOTIVE, INC. AMENDED AND RESTATED EQUITY INCENTIVE PLAN

The following Amendment to the Motive, Inc. Amended and Restated Equity
Incentive Plan (the “Plan”) was unanimously adopted and approved by the Board of
Directors of Motive, Inc., a Delaware corporation, on February 20, 2006,
pursuant to and in accordance with Section 18.2 of the Plan.

Section 1. Amendment of Article 7. Article 7 of the Plan is hereby amended to
read in its entirety as follows:

ARTICLE 7. AUTOMATIC RESTRICTED SHARE GRANTS TO OUTSIDE DIRECTORS.

7.1 Initial Grants. Each individual who first becomes an Outside Director after
the Effective Date shall at that time receive a one-time grant of that number of
Restricted Shares equal to the quotient obtained by dividing 120,000 by the
closing price of the Common Shares reported in The Wall Street Journal with
respect to the date such Outside Director first joins the Board as an Outside
Director (or the first trading date immediately preceding such date if such date
is not a trading day). Restricted Shares granted under this Section 7.1 shall be
granted on the date when such Outside Director first joins the Board as an
Outside Director. Restricted Shares granted under this Section 7.1 will vest in
full upon the earlier of the six-month anniversary of the date of grant, a
Change in Control of the Company, or the death or Disability of the Outside
Director.

7.2 Annual Grants. Upon the conclusion of each regular annual meeting of the
Company’s stockholders held in the year 2006 and thereafter, each Outside
Director who is an Outside Director on the date of such annual meeting, shall
receive that number of Restricted Shares equal to the quotient obtained by
dividing 120,000 by the closing price of the Common Shares reported in The Wall
Street Journal with respect to the date of such annual meeting of stockholders
(or the first trading date immediately preceding such date if such date is not a
trading day). Notwithstanding the above, Restricted Shares shall not be granted
to an Outside Director under this Section 7.2 if in the same calendar year the
Outside Director received Restricted Shares under Section 7.1. Restricted Shares
granted under this Section 7.2 will vest in full upon the earlier of the
six-month anniversary of the date of grant, a Change in Control of the Company,
or the death or Disability of the Outside Director.

Section 2. Ratification of Plan. As amended by this Amendment, the Plan is in
all respects ratified, confirmed and approved in all respects.

Section 3. Defined Terms. Capitalized terms used and not otherwise defined in
this Amendment shall have the respective meanings ascribed to such terms in the
Plan.